Citation Nr: 1126707	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  10-05 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946 and from June 1951 to September 1952.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the course of his appeal, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he currently suffers from bilateral hearing loss as the result of excessive unprotected noise exposure in service.  Specifically, he asserts that he was exposed to aircraft noise while working the flight line as an airplane maintenance technician without any hearing protection, during World War II and the Korean War.  

Notably, service treatment records are negative for findings of and treatment for hearing loss or any ear disorder.  However, the absence of evidence of a hearing disability during service (or of compensable hearing loss within the first year after discharge) is not fatal to a claim of service connection for hearing loss.  See 38 C.F.R. § 3.385 (2010); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Rather, service connection may still be granted if the medical evidence provides a sound basis for attributing the credible evidence of in-service acoustic trauma to the post-traumatic hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board concedes that the Veteran was likely exposed to excessive noise in service as a result of his working as an airplane maintenance technician for approximately 6 years, which has been confirmed by service records.  Further, the Board acknowledges that the record indicates the Veteran meets the requirements for a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

Hence, the resolution of this claim turns on whether there is probative evidence linking the current bilateral hearing loss to the Veteran's military service.  

The Veteran testified in his June 2011 videoconference hearing that he was employed as a car salesman, a hairdresser, and a telephone repairman after being discharged from service.  He denied excessive noise exposure after leaving service.  Further, he stated that his hearing loss has gradually progressed in severity over the years, which is why he did not seek immediate treatment for his disorder; but noted that he believed his hearing loss was directly related to his unprotected noise exposure in service.  

Significantly, a May 2009 VA audiological evaluation report reflects a reported history of working with propeller planes and around jet engines in service without use of hearing protection, along with positive reports of combat service while in Korea.  The Veteran noted that he only shot weapons on the rifle range.  He denied occupational or recreational noise exposure, and indicated that he was first treated for hearing loss with hearing aids in 2001.  The examiner noted that acoustic trauma was conceded based on the Veteran's military occupational specialty.  The examiner opined that a nexus opinion could not be provided without resorting to speculation based on the currently available information.  The examiner indicated that the hearing tests done in service did not give frequency specific information, and concluded that it was therefore unknown as to what the Veteran's hearing was at enlistment and separation.  The examiner noted that there had been no hearing tests performed in 49 years since discharge from service in the record, making it impossible to determine the onset of the hearing loss.  

The Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

A VA examination report containing an opinion that discusses "mere speculation" is considered "non-evidence" and must be returned as inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Given the Veteran's competent and credible assertion, not rebutted by the record, that his current bilateral hearing loss is the result of excessive noise exposure due to his service, along with treatment records and an examination report confirming that he currently suffers from VA compensable bilateral hearing loss, the Board finds that another VA examination is warranted to address the nature and etiology of his current bilateral hearing loss, once action has been taken to ensure that all relevant and existing evidence has been added to the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes treatment records from the Coral Springs VA Community Based Outpatient Clinic (CBOC), dated through October 2008.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding medical records from the Coral Springs CBOC, dated from October 2008 to the present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The RO should obtain from the Coral Springs CBOC all outstanding medical records from October 2008 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Thereafter, the RO should schedule the Veteran for a VA audiology examination with a state-licensed audiologist, to determine the nature and likely etiology of any current bilateral hearing loss.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

A controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test must be conducted without hearing aids.  Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current bilateral hearing loss is due an event of his active service.  The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  Following completion of all indicated development, the RO should readjudicate the claim for service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  













	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  



